Cooper, J.,
delivered the opinion of the court.
The first and second instructions given for the plaintiff are erroneous. If the defendant was in adverse possession of the lands in controversy for the period of time necessary to create title, it is immaterial whether that possession immediately preceded the institution of plaintiff's action. It is sufficient if at any time there was such possession under a parol gift, for its effect would be to transfer the title of the donor to the possessor, who would thus become owner, and a vacancy in the possession thereafter intervening would not affect the perfect title already vested. The question involved is whether the defendant is the owner of the land by adverse possession, and not when he became such owner.

The judgment is reversed and cause remanded.